933 So. 2d 542 (2006)
Wallace C. JONES, Jr., Petitioner,
v.
James V. CROSBY, Jr., Secretary, Florida Department of Corrections, Respondent.
No. 1D05-5222.
District Court of Appeal of Florida, First District.
January 10, 2006.
Wallace C. Jones, Jr., pro se, petitioner.
No appearance for respondent.
PER CURIAM.
The petition for writ of mandamus is denied on the merits. See Smartt v. First Union National Bank, 771 So. 2d 1232 (Fla. 5th DCA 2000)(noting that a motion must be called up for hearing in order to get a ruling).
ERVIN, BENTON and LEWIS, JJ., concur.